COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00218-CV


Donice Williams                        §    From the 360th District Court

                                       §    of Tarrant County (360-551889-14)
v.
                                       §    August 20, 2015

Walter Ray Williams                    §    Opinion by Justice Sudderth



                                JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.




                                   SECOND DISTRICT COURT OF APPEALS

                                   By _/s/ Bonnie Sudderth________________
                                      Justice Bonnie Sudderth